Citation Nr: 1755284	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy or all neurological manifestations of the bilateral upper extremities (BUE).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in January 2015 and May 2016, on which occasions it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran experiences tremors of the BUE.  Pursuant to the May 2016 Board remand, the claims file was reviewed for a medical opinion in July 2016.   This VA clinician opined that it is less likely than not that the Veteran's claimed neurological manifestations of the BUE relate to or are aggravated by his service-connected Type II diabetes mellitus (diabetes).  The clinician relied, in part, on her opinion that that the neurological manifestations of the upper extremities are due to bihemispheric dysfunction of his central nervous system condition.  

The July 2016 medical opinion acknowledged that the upper extremity symptoms have some similarities with carpal tunnel syndrome (CTS), but noted that CTS is not diagnosed.  

In October 2016, the Veteran's representative submitted an informal hearing presentation (IHP), in which it was argued that VA should have tested the Veteran for CTS, and that the neurological manifestations of the BUE should be considered as secondary to his service-connected acquired psychiatric disorder and prostate cancer.  The Veteran's representative also submitted articles on the relationship between tremors and stress and posttraumatic stress disorder (PTSD).  In light of such arguments (that were not able to be addressed by the July 2016 opinion), the Board finds that additional competent medical evidence is need to adjudicate this appeal.

Accordingly, the case is REMANDED for the following actions:  

1.  Schedule the Veteran with an appropriate examiner to determine the etiology of his neurological manifestations of the BUE.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all neurological disorders related to the BUE that are currently present (or present during the period of July 21, 2009, to present).  Specifically, perform appropriate testing to determine whether the Veteran has CTS and explain the choice of such testing.  

b.  If CTS is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that CTS manifested during or is otherwise related to the Veteran's period of active service?  

c.  If CTS is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that CTS was caused by any of the Veteran's service-connected disabilities, to include diabetes, an acquired psychiatric disorder, and prostate cancer?  

d.  If CTS is diagnosed, is it at least as likely as not 
(50 percent or greater probability) that CTS has been aggravated (i.e., worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities, to include diabetes, an acquired psychiatric disorder, and prostate cancer?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

e.  For all diagnosed neurological disorders related to the BUE (other than CTS), is it at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected acquired psychiatric disorder or prostate cancer?  

The examiner should consider the articles submitted by the Veteran's representative in October 2016, as well as other relevant medical literature.  

f.  For all diagnosed neurological disorders related to the BUE (other than CTS), is it at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected acquired psychiatric disorder or prostate cancer?  

The examiner should consider the articles submitted by the Veteran's representative in October 2016, as well as other relevant medical literature.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


